In the Missouri Court of Appeals
              Eastern District
MARCH 18, 2014

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED97497    STATE OF MISSOURI, RES V MICHAEL PATTERSON,
      APP

2.    ED99735 RONALD BURSTON, APP V STATE OF MISSOURI, RES

3.    ED99758 STATE OF MISSOURI, RES V. RAYMOND TIMMERMEIER,
      APP

4.    ED99766 KEITH COSTELLO II, APP V STATE OF MISSOURI, RES

5.    ED99810 JOSEPH R. POTTER, APP V STATE OF MISSOURI, RES

6.    ED99859 BOBBIE MORRIS, APP V DES, RES

7.    ED100043 KIM E. GARDNER, APP V. CLAIRE GARDNER, RES

8.    ED100054 BLANCA SINGH, APP V. CLIENT SERVICES & DES, RES

9.    ED100093 CARTER WILLIAMS, APP V STATE OF MISSOURI, RES

10.   ED100177 RITA CRAWFORD-GRAHAM, APP V. CONVERGYS & DES,
      RES

11.   ED100231   KEISHA WILLIAMS, APP V. DES, RES